DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
           Regarding amended claims 1, 9 and 17 previously rejected under 35 U.S.C. 103 with references Sharpe and Brooks, Applicant argues that the amendments to the claims narrowing the language to operations performed on a data file as distinguished over the teachings of Sharpe’s “phone dialer” graphical element/icon is not equivalent to a data file and that one of ordinary skill in the art would not be motivated to modify Sharpe’s “phone dialer” graphical element/icon to be a single file  (Amendment, pg. 11).
         Examiner respectfully disagrees.  Applicant’s original disclosure recites:
         [0029] The application corresponding to the user selected icon is displayed on a display unit 108. For example. Figure 3a shows an email displayed on the display unit 108 in response to the user selection of the email icon 110b. When the contextual voice command mode is active, a list of available functions for the selected application can be displayed using another visual indication, such as a status bar 105…(emphasis added)
        [0031] Figure 3b shows a front view of a data processing device to illustrate cross contextual voice commands in use. The email displayed on the display unit 108 includes a test image 107 attached to the email. The user can select (e.g., using his finger 103 through a touch screen) the test, image to bring up a choice of contextual voice commands associated with the selected test image. Each contextual voice command is associated with a corresponding operation that can be performed on the selected test image 107. The corresponding operations can include those for the present context (e.g., email application) or In response to the user selection of the test, image 107, the data processing device 102 uses a status bar 105 to display the choice of available contextual voice commands for the selected test image 107. (emphasis added).
              As provided above by Applicant’s specification, operations that can be performed on the data item are operations that are displayed upon selection of the graphical element.
             A graphical element/icon is representative of a file (see attached “Icon definition”, PTO 892 form and also any available dictionary definition of an “icon”). That said, Sharpe discloses a graphical user interface (fig. 4; para. [0041]) that displays graphical elements/icons 420, 425,430, 435, 440, 445, where upon touch selection of the “phone dialer” graphical element/icon 420, Sharpe’s device displays operations of calling contacts “Joe Smith’, “Bob Jones’, “Sara Black” and “Susan Green’, achievable via the user voicing the contacts (Sharpe, para. [0037]; para. [0047]), corresponding to the claimed “graphical element representing a data file”.
          Regarding dependent Claim 3, Applicant argues that Sharpe’s graphical elements/icons do not include text describing a data file and as such, Sharpe does not disclose claim 3 (Amendment, pg. 12, first para.). Examiner respectfully disagrees because since graphical elements/icons 420, 425,430, 435, 440, 445 are each representative of a file, the text of the bounded graphical elements/icons (e.g. “phone dialer”) describe the data file within the elements/icons, particularly since Sharpe discloses selecting the element/icon as accessing underlying functionality within the element/icon (para. [0042])
            Applicant’s arguments regarding dependent Claims 2-8, 10-16 and 18-30, and the combination of references Shape and Brooks not teaching limitations recited therein .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naito US PGPUB 2003/0154207 A1 (“Naito”) in view of Sharpe et al US PGPUB 2009/0006099 A1 (“Sharpe”) 
       Per Claim 1, Naito discloses a method (Abstract) comprising: 
                at an electronic device with one or more processors: displaying, on the electronic device, a graphical element representing a data file (fig. 7(c); fig. 20; para. [0005]; para. [0020]; para. [0041], interactive displayed graphical elements/icons having as representing data file); and 
               receiving a touch selection of the graphical element (para. [0063]; object data such as image and voice may be selected in addition to text data.  When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]);
file, wherein performing a respective operation of the plurality of operations on the data file comprises performing the respective operation with the data file as an object of the respective operation, wherein at least one operation of the plurality of operations can be performed on the data file in response to an input (fig. 7(c), element 155; fig. 20, element 760; para. [0064]-[0065]; para. [0100]-[0101]); 
              receiving, an input that corresponds to the at least one operation that can be performed on the data file (the user taps the instruction "Add to calendar" …, para. [0064]; When the user selects an "Add to text" option in the relevant application menu 760…, para. [0100])
             in response to receiving the input, performing the at least one operation on the data file (fig. 7(C); fig. 20; fig. 21; para. [0064]; para. [0100])
              Naito does not explicitly disclose wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input, receiving, a voice input that corresponds to the at least one operation that can be performed on the data file or in response to receiving the voice input, performing the at least one operation on the data file
              However, these features are taught by Sharpe:
              wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input (The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list box 510 may include complex command and control 
              receiving, a voice input that corresponds to the at least one operation that can be performed on the data file (fig. 4; fig. 5; The visual user interface components 420, 425, 430 are actuated by physically selecting the components using a user interface selection method… the user may select the component using a mouse click, electronic pen depression, stylus depression, keyboard entry, and the like for obtaining the underlying functionality of the associated telephone application associated with the phone dialer button 420... If the phone dialer button 420 is thus selected, a secondary graphical user interface may be displayed, as described below with respect to FIG. 5 for allowing the user to dial one or more contacts…, para. [0042]; para. [0045]; para. [0046]; The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list box 510 may include complex command and control grammars, such as "call Joe Smith at 
his office," or "dial Bob Jones at his home."..., para. [0047], voice recognizable operations displayed in list box 510 after touch selection of graphical element/icon 420 as at least one operation); and 
               in response to receiving the voice input, performing the at least one operation on the data file (para. [0045]-[0046]; Such a list of complex grammars may be generated by a developer of the associated software application for allowing a recognition of these types of spoken commands to allow a user to speak in a seemingly free form manner, for example, by uttering the words "call Joe Smith at his office" in 
            At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naito with the method of Sharpe in arriving at “wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input”, “receiving, a voice input that corresponds to the at least one operation that can be performed on the data file” and “in response to receiving the voice input, performing the at least one operation on the data file”, because such combination would have resulted in providing an extension of a graphical user interface (GUI) construction (i.e. Naito’s interface) paradigm to aural controls through the re-mapping of existing window control messages while allowing a user to work across multiple applications (Sharpe. para. [0012]; para. [0040]). Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the touch input of Naito with the voice input disclosed in Sharpe as a matter of design choice (see MPEP 2144.04) and also as a predictable manner of obtaining a user’s input among a finite number of ways to receive input.
          Per Claim 2, Naito in view of Sharpe discloses the method of claim 1, 
              Sharpe discloses presenting an audible indication of one or more of the plurality of operations (para. [0045]; para. [0048]; the speech user interface may be programmed to provide an aural response to spoken input to provide the user a responsive interaction with the speech user interface…, para. [0049], response "do you want to call Joe Smith?" as audible/aural indication, dialing one or more contacts as example operations),
            wherein the audible indication provides the words a user can say to act on the data file (fig. 5; para. [0038]; para. [0049])          
          Per Claim 3, Naito in view of Sharpe discloses the method of claim 1, 
               Naito discloses wherein the graphical element comprises a bounded area configured to receive the touch selection and text describing the data file within the bounded area (fig. 6(A), element 153; para. [0075])
           Per Claim 4, Naito in view of Sharpe discloses the method of claim 1,
               Naito discloses wherein the data file is an image file (fig. 6(A), element 153; fig. 7 (C); fig. 20; para. [0011]; The user can select not only the contents of the main text data 152 in the email data M01…object data such as image and voice may be selected in addition to text data. When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]).
          Per Claim 5, Naito in view of Sharpe discloses the method of claim 1, 
              Naito discloses wherein the graphical element representing the data file is displayed in a first display region and the plurality of operations is displayed in a second display region, different and remote from the first display region, wherein the second display region is displayed concurrently with graphical element representing the data file and does not obstruct the graphical element icon (fig. 20)          
          Per Claim 6, Naito in view of Sharpe discloses the method of claim 5, 
             Naito discloses wherein the first display region and the second display region are visually separated by a portion of a background region (fig. 20).
Claim 7, Naito in view of Sharpe discloses the method of claim 1,
               Naito discloses wherein a first application is configured to perform a first operation of the plurality of operations on the data file and a second application, different from the first application, is configured to perform a second operation of the plurality of operations on the data file (para. [0046]; para. [0070]; para. [0100]-[0102]).
           Per Claim 8, Naito in view of Sharpe discloses the method of claim 5, 
                Naito suggests wherein the graphical element is displayed in the first display region while receiving the input and wherein performing the at least one operation on the data file comprises transmitting the data file from the electronic device to another device (fig. 20; para. [0004]; para. [0075]; para. [0101]-[0102], transmitting image specific data in an email as suggesting transmitting to another user/device)
              Sharpe discloses receiving voice input (fig. 4; para. [0040]; para. [0042]; para. [0045]; para. [0047]; para. [0049])
            Per Claim 9, Naito discloses an electronic device, comprising:
                one or more processors (para. [0041]); and
                a memory storing instructions that, when executed by the one or more processors, cause the electronic device (para. [0041]) to:
               display a graphical element representing a data file (fig. 7(c); fig. 20; para. [0005]; para. [0041], interactive displayed graphical elements/icons having as representing data file); and 
               receive a selection of the graphical element (para. [0063]; object data such as image and voice may be selected in addition to text data.  When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]);
file, wherein performing a respective operation of the plurality of operations on the data file comprises performing the respective operation with the data file as an object of the respective operation, wherein at least one operation of the plurality of operations can be performed on the data file in response to an input (fig. 7(c), element 155; fig. 20, element 760; para. [0064]-[0065]; para. [0100]-[0101]);
            receive an input that corresponds to the at least one operation that can be performed on the data file (the user taps the instruction "Add to calendar" …, para. [0064]; When the user selects an "Add to text" option in the relevant application menu 760…, para. [0100]);
             in response to receiving the input, perform the at least one operation on the data file (fig. 7(C); fig. 20; fig. 21; para. [0064]; para. [0100])
              Naito does not explicitly disclose wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input, receive a voice input that corresponds to the at least one operation that can be performed on the data file or in response to receiving the voice input, perform the at least one operation on the data file
              However, these features are taught by Sharpe:
              wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input (The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list box 510 may include complex command and control 
              receive a voice input that corresponds to the at least one operation that can be performed on the data file (fig. 4; fig. 5; The visual user interface components 420, 425, 430 are actuated by physically selecting the components using a user interface selection method… the user may select the component using a mouse click, electronic pen depression, stylus depression, keyboard entry, and the like for obtaining the underlying functionality of the associated telephone application associated with the phone dialer button 420... If the phone dialer button 420 is thus selected, a secondary graphical user interface may be displayed, as described below with respect to FIG. 5 for allowing the user to dial one or more contacts…, para. [0042]; para. [0045]; para. [0046]; The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list box 510 may include complex command and control grammars, such as "call Joe Smith at 
his office," or "dial Bob Jones at his home."..., para. [0047], voice recognizable operations displayed in list box 510 after touch selection of graphical element/icon 420 as at least one operation); and 
               in response to receiving the voice input, perform the at least one operation on the data file (para. [0046]; Such a list of complex grammars may be generated by a developer of the associated software application for allowing a recognition of these types of spoken commands to allow a user to speak in a seemingly free form manner, for example, by uttering the words "call Joe Smith at his office" in order to cause the 
               At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naito with the device of Sharpe in arriving at “wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input “,“receive a voice input that corresponds to the at least one operation that can be performed on the data file” and “in response to receiving the voice input, perform the at least one operation on the data file”, because such combination would have resulted in providing an extension of a graphical user interface (GUI) construction (i.e. Naito’s interface) paradigm to aural controls through the re-mapping of existing window control messages while allowing a user to work across multiple applications (Sharpe. para. [0012]; para. [0040]). Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the touch input of Naito with the voice input disclosed in Sharpe as a matter of design choice (see MPEP 2144.04) and also as a predictable manner of obtaining a user’s input among a finite number of ways to receive input.
             Per Claim 10, Naito in view of Sharpe discloses the electronic device of claim 9, 
               Naito discloses wherein a first application is configured to perform a first operation of the plurality of operations on the data file and a second application, different from the first application, is configured to perform a second operation of the plurality of operations on the data file (para. [0046]; para. [0070]; para. [0100]-[0102])
Claim 11, Naito in view of Sharpe discloses the electronic device of claim 10, 
                Sharpe discloses wherein the instructions further cause the electronic device to: present the one or more operations in one or more audible questions to the user (para. [0045]; para. [0048]; the speech user interface may be programmed to provide an aural response to spoken input to provide the user a responsive interaction with the speech user interface. For example, if the user utters the words "call Joe Smith," the speech user interface may be programmed to respond back to the user with a question such as "do you want to call Joe Smith?"…, para. [0049]) and 
              receive the voice input comprises receiving a verbal answer to an audible question to indicate a user selection of the at least one operation (The user may then be provided with a method for responding to the question such as by uttering the words "yes," or no, para. [0049]).
             Per Claim 12, Naito in view of Sharpe discloses the electronic device of claim 9, 
                 Naito discloses wherein the data file is attached to an email (fig. 6(A), element 153; fig. 7 (C); fig. 20; para. [0011]; The user can select not only the contents of the main text data 152 in the email data M01…object data such as image and voice may be selected in addition to text data. When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]).
          Per Claim 13, Naito in view of Sharpe discloses the electronic device of claim 9, 
              Naito discloses wherein the graphical element representing the data file is displayed in a first display region and the plurality of operations is displayed in a second  graphical element representing the data file and does not obstruct the graphical element icon (fig. 20)          
           Per Claim 14, Naito in view of Sharpe discloses the electronic device of claim 13, 
                 Naito discloses wherein the first display region and the second display region are visually separated by a portion of a background region (fig. 20).     
           Per Claim 15, Naito in view of Sharpe discloses the electronic device of claim 9, 
               Naito discloses wherein the data file is an image file attached to an email (fig. 6(A), element 153; fig. 7 (C); fig. 20; para. [0011]; The user can select not only the contents of the main text data 152 in the email data M01…object data such as image and voice may be selected in addition to text data. When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]).        
            Per Claim 16, Naito in view of Sharpe the electronic device of claim 13, 
                 Naito discloses wherein the instructions further cause the electronic device: display a second graphical element representing a second data file in a third display region distinct from the first display region (fig. 7(C); fig. 20),
                  receive a selection of the second graphical element (fig. 20, element 750); and
                  in response to the selection, display, in the second display region, a second plurality of operations that can be performed on the second data file (fig. 20, element 760).
Claim 17, Naito discloses non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device, cause the electronic device to:
             display a graphical element representing a data file (fig. 7(c); fig. 20; para. [0005]; para. [0041], interactive displayed graphical elements/icons having as representing data file); and 
               receive a selection of the graphical element (para. [0063]; object data such as image and voice may be selected in addition to text data.  When file data is attached to an attachment file 153, the data for the attachment file may be selected…, para. [0075]);
              in response to the touch selection, display a plurality of operations that can be performed on the data file, wherein performing a respective operation of the plurality of operations on the data file comprises performing the respective operation with the data file as an object of the respective operation, wherein at least one operation of the plurality of operations can be performed on the data file in response to an input (fig. 7(c), element 155; fig. 20, element 760; para. [0064]-[0065]; para. [0100]-[0101]); 
              receive an input that corresponds to the at least one operation that can be performed on the data file (the user taps the instruction "Add to calendar" …, para. [0064]; When the user selects an "Add to text" option in the relevant application menu 760…, para. [0100]);
             in response to receiving the input, perform the at least one operation on the data file (fig. 7(C); fig. 20; fig. 21; para. [0064]; para. [0100])
file in response to a voice input, receive a voice input that corresponds to the at least one operation that can be performed on the data file or in response to receiving the voice input, perform the at least one operation on the data file
              However, these features are taught by Sharpe:
              wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input (The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list box 510 may include complex command and control grammars, such as "call Joe Smith at his office," or "dial Bob Jones at his home."..., para. [0047]);
              receive a voice input that corresponds to the at least one operation that can be performed on the data file (fig. 4; fig. 5; The visual user interface components 420, 425, 430 are actuated by physically selecting the components using a user interface selection method… the user may select the component using a mouse click, electronic pen depression, stylus depression, keyboard entry, and the like for obtaining the underlying functionality of the associated telephone application associated with the phone dialer button 420... If the phone dialer button 420 is thus selected, a secondary graphical user interface may be displayed, as described below with respect to FIG. 5 for allowing the user to dial one or more contacts…, para. [0042]; para. [0045]; para. [0046]; The list box 510 illustrates a list of complex grammars that may be available and that may be recognized by the speech recognition module 330.  For example, the list 
his office," or "dial Bob Jones at his home."..., para. [0047], voice recognizable operations displayed in list box 510 after touch selection of graphical element/icon 420 as at least one operation); and 
               in response to receiving the voice input, perform the at least one operation on the data file (para. [0046]; Such a list of complex grammars may be generated by a developer of the associated software application for allowing a recognition of these types of spoken commands to allow a user to speak in a seemingly free form manner, for example, by uttering the words "call Joe Smith at his office" in order to cause the associated the telephone application to obtain an office telephone number for the desired called party and for causing the associated telephone application to place the call…, para. [0047])
               At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naito with the medium of Sharpe in arriving at “wherein at least one operation of the plurality of operations can be performed on the data file in response to a voice input”, “receive a voice input that corresponds to the at least one operation that can be performed on the data file” and “in response to receiving the voice input, perform the at least one operation on the data file”, because such combination would have resulted in providing an extension of a graphical user interface (GUI) construction (i.e. Naito’s interface) paradigm to aural controls through the re-mapping of existing window control messages while allowing a user to work across multiple applications (Sharpe. para. [0012]; para. [0040]). Furthermore, it would have been obvious to one of touch input of Naito with the voice input disclosed in Sharpe as a matter of design choice (see MPEP 2144.04) and also as a predictable manner of obtaining a user’s input among a finite number of ways to receive input.
             Per Claim 18, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 17, 
               Naito discloses wherein a first application is configured to perform a first operation of the plurality of operations on the data file and a second application, different from the first application, is configured to perform a second operation of the plurality of operations on the data file (para. [0046]; para. [0070]; para. [0100]-[0102])
            Per Claim 19, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 18, 
                 Sharpe discloses wherein the instructions further cause the electronic device to: present the one or more operations in one or more audible questions to the user (para. [0045]; para. [0048]; the speech user interface may be programmed to provide an aural response to spoken input to provide the user a responsive interaction with the speech user interface. For example, if the user utters the words "call Joe Smith," the speech user interface may be programmed to respond back to the user with a question such as "do you want to call Joe Smith?"…, para. [0049]) and 
               receive the voice input comprising receiving a verbal answer to an audible question to indicate a user selection of the at least one operation (The user may then be provided with a method for responding to the question such as by uttering the words "yes," or no, para. [0049]).
Claim 20, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 17, 
                  Naito discloses wherein the graphical element is displayed within an interface associated with a first application environment (fig. 7(c); fig. 20)
             Per Claim 21, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 17, 
                Naito discloses wherein the graphical element representing the data file is displayed in a first display region and the plurality of operations is displayed in a second display region, different and remote from the first display region, wherein the second display region is displayed concurrently with graphical element representing the data file and does not obstruct the graphical element icon (fig. 20)          
             Per Claim 22, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 21,
             Naito discloses wherein the first display region and the second display region are visually separated by a portion of a background region (fig. 20).     
             Per Claim 23, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 17, 
                Sharpe discloses wherein the graphical element has a rectangular periphery (fig. 4; fig. 5; para. [0037]; para. [0042]; para. [0043]; para. [0046]).
               Naito discloses wherein the graphical element has a rectangular periphery (fig. 6 (B); fig. 20)
             Per Claim 24, Naito in view of Sharpe the non-transitory computer readable storage medium of claim 21, 
graphical element representing a second data file in a third display region distinct from the first display region (fig. 7(C); fig. 20),
              receive a selection of the second graphical element (fig. 20, element 750); and
              in response to the selection, display, in the second display region, a second plurality of operations that can be performed on the second data file (fig. 20, element 760).
          Per Claim 25, Naito in view of Sharpe discloses the method of claim 8,
               Naito suggests displaying at least one additional operation, wherein the plurality of operations act on the data file and the at least one additional operation does not act on the data file (fig. 7(C); para. [0011]; para. [0064]; para. [0073], displayed plurality of operations (fig. 7, element 155; fig. 20, element 760) as acting on selected data item, displayed PASTE operation as suggesting not acting on selected data that has not been initially cut/copied).
          Per Claim 26, Naito in view of Sharpe discloses the electronic device of claim 9, 
              Naito suggests wherein the instructions further cause the electronic device to display at least one additional operation, wherein the plurality of operations act on the data file and the at least one additional operation does not act on the data file (fig. 7(C); para. [0011]; para. [0064]; para. [0073], displayed plurality of operations (fig. 7, element 155; fig. 20, element 760) as acting on selected data item, displayed PASTE operation as suggesting not acting on selected data that has not been initially cut/copied).
         Per Claim 27, Naito in view of Sharpe discloses the non-transitory computer readable storage medium of claim 21, 
file and the at least one additional operation does not act on the data file (fig. 7(C); para. [0011]; para. [0064]; para. [0073], displayed plurality of operations (fig. 7, element 155; fig. 20, element 760) as acting on selected data item, displayed PASTE operation as suggesting not acting on selected data that has not been initially cut/copied).
        Per Claim 28, Naito in view of Sharpe discloses the method of claim 1, 
               Naito discloses wherein the plurality of operations are displayed as a scrolling string of text (fig. 7 (C), element 155; fig. 20; Other relevant applications can also be displayed by tapping the black triangle pointing downward…, para. [0070]).
        Per Claim 29, Naito in view of Sharpe the method of claim 1, 
             Naito discloses wherein performing the at least one operation comprises: opening the data file in a first application (fig. 20; fig. 21; para. [0101]-[0102]); and
              performing the at least one operation on the data file using the first application (para. [0101]-[0102]). 
            Per Claim 30, Naito in view of Sharpe discloses the method of claim 29, 
                 Naito discloses wherein the graphical element is displayed in a second application separate and distinct from the first application (fig. 20; fig. 21; para. [0070]; para. [0100]-[0102]).

                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Icon Definition” and “Window Definition” in PTO 892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658